264 A.2d 521 (1970)
Robert F. DELLA LOGGIA, Plaintiff,
v.
Mary DELLA LOGGIA, Defendant.
Superior Court of Delaware, New Castle.
March 16, 1970.
*522 F. Edmund Lynch and Charles K. Keil (of Bayard, Brill & Handelman), Wilmington, for plaintiff.
Robert E. Daley (of Conner & Daley), Wilmington, for defendant.
STIFTEL, President Judge.
Robert F. Della Loggia and Mary Della Loggia have been married since 1943. They have two grown children. In March of 1967, plaintiff Robert F. Della Loggia had a severe heart attack. He recovered satisfactorily. He has many complaints about his early life with his wife  that she was inattentive to him; that he had little to say about the rearing of his children; that he had little voice in the selection of his home; that he had many arguments with his wife. His major complaints focus at the time of his heart attack and the period following. Much of the difficulty relates to his wife's conditional refusal to have his mother visit them in the year of his heart attack. Her insensitiveness to his wishes caused his retaliation by his refusing visits by her father to their household. Her father died; and for a time she seemed unforgiving of his conduct toward her father. He appeared never to forget her attitude toward his mother.
Mr. Della Loggia denies that he has found someone more interesting in the Pennsylvania coal mine region, but the evidence points to the fact that he has some woman of great interest to him in that area. The witnesses who testified for the wife were all surprised by the difficulties the parties were having. Most of them thought they were an ideal couple. Neighbors never heard any noise emanating from their household. His relationship with the children seemed to be fine until the children learned about his intention to divorce their mother.
Marriage must have some significance. Automatic dissolution by the court is not desirable at the sign or presence of minor trouble. True, incompatibility is a ground for divorce, but it was never meant to be an automatic right to a decree at the presence of normal dissensions in a marriage relationship. The incompatibility must be the result of deep and intense conflicts of personalities so as to be irremediable. See H. v. H., Del., 253 A.2d 500, 501; Doran v. Doran, Del., 245 A.2d 434.
I cannot find that this marriage was rampant with hopeless disagreement and irremediable discord for the statutory period. See J.A.D. v. P.L.D., Del., 259 A.2d 381, 383. With unselfishness and compassion *523 on the part of the plaintiff, the essentials of this marriage could be revived.
Petition for divorce denied.
It is so ordered.